Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

The pending claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-11 and 15-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Son et al. (U.S. Pat. Pub. 2012/0096217).

Referring to claim 1, Son et al. teaches a computer-implemented method for memory management in database systems, the method being executed by one or more processors and comprising: 
receiving a first storage request to store data in computer-memory, the first storage request indicating a first type of data of a plurality of types of data and a first size (The received request includes an indication of an FLBA associated with the source data, as well as Son et al., Para. 45); 
identifying a first sub-space of a plurality of sub-spaces based on the first type (the SSD module may give preference to candidate superblocks that are currently storing data of the same data type as the source data, see Son et al., Para. 48, the SSD module selects a target superb lock that stores the same type of data as the source page and/or that has a sufficient number of remaining free pages to accommodate all pages within the same logical write as the source page, see Son et al., Para. 67), the first sub-space comprising a dense group of dense segments and a sparse group of sparse segments (see Son et al., FIG. 3B); and 
determining that the dense group of the first sub-space is absent a dense segment to store data of the first storage request based on the first size (the SSD module may eliminate from consideration any candidate superblocks having an insufficient number of free pages available to hold all of the source data, see Son et al., Para. 48), and in response: 
determining whether the sparse group of the first sub-space comprises a sparse segment to store the data of the first storage request based on the first size (the SSD module may eliminate from consideration any candidate superblocks having an insufficient number of free pages available to hold all of the source data, see Son et al., Para. 48), and 
storing the data of the first storage request to the sparse group of the first sub-space in response to determining that the sparse group of the first sub- space comprises a sparse segment to store the data of the first storage request (At block 440, Son et al., Para. 54).

As to claim 2, Son et al. teaches receiving a second storage request to store data in the computer-memory, the second storage request indicating the first type and a second size (The received request includes an indication of an FLBA associated with the source data, as well as an indication of the size of the write request ( e.g., the number of sectors to be written), as well as an indication of the data type of the source data (e.g., metadata, user data, or raw data), see Son et al., Para. 45); 
identifying the first sub-space of a plurality of sub-spaces based on the first type (the SSD module may give preference to candidate superblocks that are currently storing data of the same data type as the source data, see Son et al., Para. 48, the SSD module selects a target superb lock that stores the same type of data as the source page and/or that has a sufficient number of remaining free pages to accommodate all pages within the same logical write as the source page, see Son et al., Para. 67); and 
determining that the dense group of the first sub-space is absent a dense segment to store data of the second storage request based on the second size (the SSD module may eliminate from consideration any candidate superblocks having an insufficient number of free pages available to hold all of the source data, see Son et al., Para. 48) and that the first sub- space is absent a sparse segment to store the data of the second storage request based on the second size (the SSD module selects a target superb lock that stores the same type of data as Son et al., Para. 67), and in response: 
determining whether a sparse group of a second sub-space in the plurality of sub-spaces comprises a sparse segment to store the data of the second storage request based on the second size (the SSD module may eliminate from consideration any candidate superblocks having an insufficient number of free pages available to hold all of the source data, see Son et al., Para. 48), and 
storing the data of the second storage request to the sparse group of the second sub-space in response to determining that the sparse group of the second sub-space comprises a sparse segment to store the data of the second storage request (At block 440, the SSD module sends a write request (e.g., a "with DIP" write request, as described herein) to the SSD to write the source data (to the storage space), see Son et al., Para. 54).

As to claim 3. Son et al. teaches the second sub-space is associated with a second type of data (the SSD module may give preference to candidate superblocks that are currently storing data of the same data type as the source data, see Son et al., Para. 48, wherein “user data” is interpreted as “a second type of data”), the second type being inferior to the first type in a type order (the data type of the source data (e.g., metadata, user data, or raw data, see Son et al., Para. 45, wherein “metadata” is interpreted as “the first type of data” and “user data” is interpreted as “a second type of data”. The “user data” is listed after “metadata”.).

As to claim 4, Son et al. teaches the second sub-space is associated with a second type of data (the SSD module may give preference to candidate superblocks that are currently storing data of the same data type as the source data, see Son et al., Para. 48, wherein user data is interpreted as “a second type of data”), the second type being superior to the first type in a type order (the data type of the source data (e.g., metadata, user data, or raw data, see Son et al., Para. 45, wherein “raw data” is interpreted as “the first type of data” and “user data” is interpreted as “a second type of data”. The “user data” is listed before “raw data”).

Referring to claim 8, Son et al. teaches a non-transitory computer-readable storage medium (computer-readable medium, see Son et al., Para. 95) coupled to one or more processors (one or more central processing units ("CPUs"), see Son et al., Para. 95) and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations for memory management in database systems (a page status table 300, see Son et al., Para. 35, the page status table, see Son et al., Para. 37, mapping table, see Son et al., Para. 38), the operations, which recites the corresponding limitations as set forth in claim 1 above; therefore it is rejected under the same subject matter.

Claim 9 is rejected under the same rationale as stated in the claim 2 rejection.

Claim 10 is rejected under the same rationale as stated in the claim 3 rejection.



Referring to claim 15, Son et al. teaches a system, comprising: a computing device (computer systems, see Son et al., Para. 95); and a computer-readable storage device (computer-readable medium, see Son et al., Para. 95)  coupled to the computing device and having instructions stored thereon which, when executed by the computing device, cause the computing device to perform operations for memory management in database systems (a page status table 300, see Son et al., Para. 35, the page status table, see Son et al., Para. 37, mapping table, see Son et al., Para. 38), the operations, which recites the corresponding limitations as set forth in claim 1 above; therefore it is rejected under the same subject matter.

Claim 16 is rejected under the same rationale as stated in the claim 2 rejection.

Claim 17 is rejected under the same rationale as stated in the claim 3 rejection.

Claim 18 is rejected under the same rationale as stated in the claim 4 rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (U.S. Pat. Pub. 2012/0096217) in view of Gupta et al. (U.S. Pat. Pub. 2020/0293506).

As to claim 5, Son et al. teaches
receiving a third storage request to store data in the computer-memory, the third storage request indicating the first type and a third size (The received request includes an indication of an FLBA associated with the source data, as well as an indication of the size of the write request ( e.g., the number of sectors to be written), as well as an indication of the data type of the source data (e.g., metadata, user data, or raw data), see Son et al., Para. 45); 
identifying the first sub-space of a plurality of sub-spaces based on the first type (the SSD module may give preference to candidate superblocks that are currently storing data of the Son et al., Para. 48, the SSD module selects a target superb lock that stores the same type of data as the source page and/or that has a sufficient number of remaining free pages to accommodate all pages within the same logical write as the source page, see Son et al., Para. 67); and 
determining that the first sub-space is absent a segment to store data of the third storage request based on the third size (the SSD module may eliminate from consideration any candidate superblocks having an insufficient number of free pages available to hold all of the source data, see Son et al., Para. 48), and in response: 
determining whether a sparse segment in one or more other sub-spaces of the plurality of sub-spaces is able to store the data of the third storage request based on the third size (the SSD module may eliminate from consideration any candidate superblocks having an insufficient number of free pages available to hold all of the source data, see Son et al., Para. 48).
However, Son et al. does not explicitly teach
determining that each of the one or more other sub-spaces is absent a sparse segment to store the data of the third storage request, and in response: allocating a segment and a page in the first sub-space to store the data of the third storage request.
Gupta et al. teaches 
determining that each of the one or more other sub-spaces is absent a sparse segment to store the data of the third storage request, and in response: allocating a segment and a page in the first sub-space to store the data of the third storage request (when the pages allocated for node 402 have no more free space for the incoming data tuples, the system marks node 402 as full, and the system generates a new node 502 for the B-tree, corresponding to the system Gupta et al., Para. 51, the system writes the data tuples to sequential blocks of the allocated pages of the leaf queue, see Gupta et al., Para. 36).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Son et al., to have determining that each of the one or more other sub-spaces is absent a sparse segment to store the data of the third storage request, and in response: allocating a segment and a page in the first sub-space to store the data of the third storage request, as taught by Gupta et al., to improve bulk-loading (Gupta et al., Para. 18).

Claim 12 is rejected under the same rationale as stated in the claim 5 rejection.

Claim 19 is rejected under the same rationale as stated in the claim 5 rejection.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (U.S. Pat. Pub. 2012/0096217) in view of Asnaashari et al. (U.S. Pat. Pub. 2010/0228928).

As to claim 6, Son et al. does not explicitly teach identifying a segment as one of a dense segment and a sparse segment based on a ratio of a number of used pages in the segment and a number of free pages.
Asnaashari et al. teaches 
identifying a segment as one of a dense segment and a sparse segment based on a ratio of a number of used pages in the segment and a number of free pages (the new Super Block can be selected, in association with the second write operation, in various manners (e.g., based on a count of free Super Blocks determined for each of the Groups, based on a ratio of free Super Blocks to used Super blocks associated with each of the Groups, see Asnaashari et al., Para. 52).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Son et al., to have identifying a segment as one of a dense segment and a sparse segment based on a ratio of a number of used pages in the segment and a number of free pages, as taught by Asnaashari et al., to improving memory block selection efficiency (Asnaashari et al., Para. 6).

Claim 13 is rejected under the same rationale as stated in the claim 6 rejection.

Claim 20 is rejected under the same rationale as stated in the claim 6 rejection.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (U.S. Pat. Pub. 2012/0096217) in view of Asnaashari et al. (U.S. Pat. Pub. 2010/0228928) as applied to claims 6, 13 and 20 above, and in further view of Cohen et al. (U.S. Pat. Pub. 2013/0326161).

Son et al. as modified does not explicitly teach the number of available pages comprises an average number of free pages across all segments in a sub-space.
However, Cohen et al. teaches the number of available pages comprises an average number of free pages across all segments in a sub-space (the average number of free blocks it should have available, see Cohen et al., Para. 23).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Son et al. as modified, to have the number of available pages comprises an average number of free pages across all segments in a sub-space, as taught by Cohen et al., to improve performance (Cohen et al., Para. 18).

Claim 14 is rejected under the same rationale as stated in the claim 7 rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAU SHYA MENG/Primary Examiner, Art Unit 2168